MEMORANDUM **
Yehuda Sharon appeals pro se the district court’s judgment of dismissal and denial of reconsideration in his action arising from his surveillance by the Las Vegas Metropolitan Police Department and Detective Vaccaro’s distribution of allegedly *565false information to the television programs Hard Copy and America’s Most Wanted. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a dismissal pursuant to Federal Rule of Civil Procedure 12(b) de novo, and we review the denial of a motion under Rules 59(e) and 60(b) for abuse of discretion. McCarthy v. Mayo, 827 F.2d 1310, 1314 (9th Cir.1987). We affirm for the reasons stated in the district court’s orders filed on February 3, 2000, and March 16, 2000.
We reject Sharon’s remaining contentions as lacking merit.
We deny Appellee’s request for attorneys fees without prejudice. Fed. R.App. P. 38.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.